Case 6:20-cv-00564-JCB Document 47 Filed 02/27/21 Page 1 of 3 PageID #: 1767



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 LAUREN TERKEL, et al.,

      Plaintiffs,
                                                     Case No. 6:20-cv-564-JCB
          v.

 CENTERS FOR DISEASE CONTROL AND
 PREVENTION, et al.,

      Defendants.


                                      NOTICE OF APPEAL

         PLEASE TAKE NOTICE that all Defendants (Centers for Disease Control and Prevention;

Rochelle P. Walensky, in her official capacity as Director, Centers for Disease Control and Prevention;

Sherri A. Berger, in her official capacity as Acting Chief of Staff, Centers for Disease Control and

Prevention; United States Department of Health and Human Services; Norris Cochran, in his official

capacity as Acting Secretary of Health and Human Services; and the United States of America), hereby

appeal to the United States Court of Appeals for the Fifth Circuit from this Court’s February 25, 2021,

Final Judgment, see ECF No. 46, along with its February 25, 2021, Opinion and Order, see ECF No.

45.


Dated: February 27, 2021                               Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       ERIC BECKENHAUER
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ Steven A. Myers
                                                       STEVEN A. MYERS
                                                       Senior Trial Counsel (NY Bar No. 4823043)
                                                       LESLIE COOPER VIGEN
                                                       Trial Attorney (DC Bar No. 1019782)
Case 6:20-cv-00564-JCB Document 47 Filed 02/27/21 Page 2 of 3 PageID #: 1768



                                         United States Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, NW
                                         Washington, DC 20005
                                         Tel: (202) 305-8648
                                         Fax: (202) 616-8470
                                         E-mail: steven.a.myers@usdoj.gov

                                         Counsel for Defendants




                                     2
Case 6:20-cv-00564-JCB Document 47 Filed 02/27/21 Page 3 of 3 PageID #: 1769




                                  CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

which will automatically notify all counsel of record.


Dated: February 27, 2021


                                                     /s/ Steven A. Myers
